Citation Nr: 1434139	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-46 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating prior to January 15, 2009, in excess of 10 percent prior to October 16, 2010, and in excess of 20 percent thereafter, for the service-connected status post superior labral anteroposterior (SLAP) repair with Bankart revision of the left shoulder (hereinafter "left shoulder disability").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from October 1998 to January 2007.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which awarded service connection for a left shoulder disability and assigned a noncompensable disability rating effective from January 3, 2007.  The Veteran is appealing the original assignment of noncompensable evaluations following the award of service connection; consequently, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In November 2009, the RO awarded an increased 10 percent rating effective January 15, 2009.  In March 2012, the RO awarded an increased 20 percent rating effective October 16, 2010.  The claim remains in controversy.  See AB v. Brown,
 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

It appears the appellate record is incomplete at this juncture.  The Veteran was afforded a VA examination in January 2009.  The examiner at the time ordered an electromyography (EMG) of the bilateral upper extremities based on complaints of nerve damage associated with the service-connected left shoulder disability.  The Veteran has relayed to the most recent examiner in 2011 that the EMG was performed.  The Veteran also relayed that he has a VA treating physician for his left shoulder.  The EMG report and VA outpatient records have not been associated with the claims folder.  Such must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

The 2011 VA examiner also noted the Veteran saw a civilian doctor (though not clear whether it was Dr. F and Dr. L) for nerve damage to the left shoulder following surgeries to the shoulder.  These records have also not obtained.  Attempts must be made to secure these records upon Remand.   38 C.F.R. § 3.159(c)(1).  

Finally, the Veteran contends that he has suffered nerve damage to his left shoulder associated with surgeries in 2004 and 2005, which has progressively worsened.  The 2011 VA examiner opined nerve damage (left peripheral nerve C6 branch to the deltoid) was less likely related to the surgeries; however, the examiner indicated the 2007 VA examination report (which is of record, but not reviewed) and the deltoid EMG report were needed prior to rendering a final opinion.  As it is essential that each disability be viewed in relation to its history and more than three years have passed since the last VA examination, a new VA examination is required.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below. 

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete VA clinical records of all evaluations and treatment the Veteran received for his left shoulder disability, to include the EMG report (most likely dated in 2009).  All requests for records and their responses must be associated with the claims folder.

2.  Clarify the name of the civilian doctor from which the Veteran sought treatment for his left shoulder.  After obtaining the name, address, and dates of treatment, and after obtaining the necessary consent, secure for the record copies of the complete clinical records of all evaluations and treatment the Veteran received for his left shoulder disability.  All requests for records and their responses must be associated with the claims folder.

3.  After the development above has been completed,  schedule the Veteran for the appropriate VA examination to address the current severity of the left shoulder disability, as well as the etiology of the nerve damage.  The examiner is asked to address the following.  

a) The examiner must first ascertain the current nature and severity of the Veteran's service-connected left shoulder disability.   Examination findings pertinent to the shoulder should be reported to allow for application of VA rating criteria for musculoskeletal disabilities.  Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  All current disorders of the shoulder, to include neurological disorders (nerve damage), should also be clearly reported.  

b) The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed neurological disorder of the left shoulder, to include, but not limited to, left peripheral nerve C6 branch to the deltoid is proximately due to, a result of, or aggravated by (permanently worsened beyond the natural progression of the disease) the service-connected left shoulder disability (notably arthroscopic SLAP tear repair with Bankart revision and thermal capsulorrhaphy).

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal, to include determining whether a separate rating is warranted for a neurological disorder associated with the left shoulder disability.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his  representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



